Case: 19-11751   Date Filed: 10/15/2019   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11751
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:19-cv-00375-SCJ



LEAH CALDWELL,

                                                     Plaintiff-Appellant,

                                 versus

JUDGE DORIS L. DOWNS,
WENDY L. SHOOB,

                                                     Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 15, 2019)

Before WILSON, WILLIAM PRYOR and GRANT, Circuit Judges.

PER CURIAM:
               Case: 19-11751      Date Filed: 10/15/2019    Page: 2 of 7


      Leah Caldwell appeals the district court’s dismissal of her pro se complaint,

which alleged violations under 42 U.S.C. § 1983. Caldwell argues that the district

court erred in two ways. First, by transferring her case from the Eastern District of

California to the Northern District of Georgia. And second, by dismissing her

complaint for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Because

we conclude that Caldwell has not alleged sufficient facts to support a federal

claim for relief against any defendant in this case, we affirm the district court’s

dismissal of her complaint. We need not and do not consider Caldwell’s transfer

of venue claim.

                            STANDARDS OF REVIEW

      A court must dismiss an in forma pauperis complaint “at any time if the

court determines that . . . the action or appeal . . . fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). We review de novo a

district court’s sua sponte dismissal of an in forma pauperis complaint for failure

to state a claim under § 1915(e)(2)(B)(ii), taking the allegations in the complaint as

true. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      To state a claim under § 1983, a plaintiff must allege that a person acting

under color of state law committed an act that deprived her of some right protected

by the Constitution or laws of the United States. See 42 U.S.C. § 1983. “All

constitutional claims brought under § 1983 are tort actions, subject to the statute of


                                            2
                  Case: 19-11751      Date Filed: 10/15/2019     Page: 3 of 7


limitations governing personal injury actions in the state where the § 1983 action

has been brought.” McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008).

         “The standards governing dismissals under Rule 12(b)(6) apply to §

1915(e)(2)(B)(ii).” Alba, 517 F.3d at 1252. To survive a motion to dismiss, the

plaintiff’s complaint must contain facts sufficient to support a plausible claim for

relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007).


                                      BACKGROUND

         The allegations in Caldwell’s dismissed complaint concern events

surrounding a 2005 child-custody hearing. Caldwell alleges that Georgia state

judges Doris L. Downs and Wendy L. Shoob 1 violated her constitutional rights

when: (1) Judge Shoob called an emergency hearing and “issued an illegal gag

order unlawfully restricting [Caldwell’s] civil rights”; (2) Judge Downs “issued an

unlawful, [handwritten] bench warrant ordering [Caldwell’s] arrest”; (3) Leah J.

Zammit 2 and a then-unknown passenger allegedly stalked Caldwell by car for

several miles, during which time the passenger “directed [Caldwell’s] arrest,” and

ordered that Caldwell’s children be placed in their father’s vehicle; and (4) while in

jail, Caldwell was “forced to sign [Judge Downs’s] order to switch custody.”


1
    Both Judge Shoob and Judge Downs serve on the Superior Court of Fulton County.
2
    Zammit served as counsel for Caldwell’s ex-husband at the custody hearing.
                                               3
                Case: 19-11751       Date Filed: 10/15/2019       Page: 4 of 7


Though these events occurred in 2005, Caldwell asserts that she did not know the

identity of the passenger until 2017, when she saw an online video of Judge

Downs. Her complaint requested $391,729.90 in damages against Judge Downs

and Judge Shoob.

       Caldwell’s complaint was initially filed in the Eastern District of California,

but a magistrate judge transferred the case to the Northern District of Georgia

under 28 U.S.C. § 1406(a).

                                       DISCUSSION

       The district court dismissed Caldwell’s complaint for three reasons, but we

only need to consider two of those grounds here.3

                                               I.

       Caldwell argues that the district court erred when it found absolute judicial

immunity barred her claims against Judge Downs and Judge Shoob. Judges have

absolute immunity from liability under § 1983 for actions performed in their

judicial capacity, provided the actions are not done in the clear absence of all

jurisdiction. Roland v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994). We have said:

              Whether a judge’s actions were made while acting in his
              judicial capacity depends on whether: (1) the act
              complained of constituted a normal judicial function; (2)

3
 Zammit was included as a defendant in one of Caldwell’s amended complaints, but the district
court dismissed that claim. We need not discuss whether that dismissal was appropriate because
Caldwell did not brief that issue before this Court, and issues not briefed on appeal are deemed
abandoned. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
                                               4
               Case: 19-11751     Date Filed: 10/15/2019    Page: 5 of 7


             the events occurred in the judge’s chambers or in open
             court; (3) the controversy involved a case pending before
             the judge; and (4) the confrontation arose immediately
             out of a visit to the judge in his judicial capacity.

Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005). Judicial immunity applies

even when the judge’s actions are “in error, malicious, or … in excess of his or her

jurisdiction.” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000).

      Assuming that Caldwell’s allegations are true—as our precedent demands

we must—it is obvious that the district court did not err when it dismissed

Caldwell’s claims against Judge Shoob and Judge Downs. Caldwell has not

presented sufficient facts that the judges acted outside their judicial capacity. As

the district court noted, signing orders and issuing bench warrants for a party’s

failure to appear are run-of-the-mill judicial functions. Rather than allege judicial

impropriety, Caldwell’s allegations show that both judges acted in relation to

Caldwell’s pending child-custody hearing. And if Judge Downs was present at

Caldwell’s out-of-court arrest, her mere presence would not violate Caldwell’s

constitutional rights, nor would her presence deprive her actions of their judicial

character. See id., 225 F.3d 1239.

      Because the allegations against Judge Downs and Judge Shoob are

insufficient to support a plausible claim for relief, we conclude that the district

court properly dismissed her claim as it related to these defendants.



                                           5
              Case: 19-11751     Date Filed: 10/15/2019    Page: 6 of 7


                                          II.

      Moreover, the statute of limitations bars this suit. Caldwell’s claims are

governed by Georgia law, under which the applicable statute of limitations is two

years. O.C.G.A. § 9-3-33. Thus, Caldwell needed to file her suit within two years

from the date the limitations period began to run. The clock will not begin to run

“until the plaintiffs know or should know (1) that they have suffered the injury that

forms the basis of their complaint and (2) who has inflicted the injury.” Chappell

v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003). Equitable tolling is only

appropriate when a plaintiff “untimely files because of extraordinary

circumstances that are both beyond his control and unavoidable even with

diligence.” Arce v. Garcia, 434 F.3d 1254, 1261 (11th Cir. 2006). “The plaintiff

bears the burden of showing that such extraordinary circumstances exist.” Id.

      Caldwell claims these events happened in 2005, but she filed her case in

2017. Like the district court, we reject the argument that the statute of limitations

should be tolled because Caldwell did not know Judge Downs was the passenger in

Zammit’s car until she saw a video in 2017. The facts supporting Caldwell’s cause

of action were apparent or should have been apparent “to a person with a

reasonably prudent regard for his rights.” Mullinax v. McElhenney, 817 F.2d 711,

716 (11th Cir. 1987). It is clear from her complaint that in 2005 Caldwell knew

the identity of Judge Shoob, she knew that her rights had been violated by some


                                          6
               Case: 19-11751     Date Filed: 10/15/2019   Page: 7 of 7


unknown person, and she knew that Judge Downs’s name was on her arrest

warrant and hearing paperwork. This was sufficient information to file suit within

the limitations period.

      Because she has not provided any credible reason why her claims would

have tolled during that 12-year period, we conclude that the limitations period

began to run in 2005, and therefore, that Caldwell’s suit is barred by the statute of

limitations.

                                  CONCLUSION

      We find that the district court did not err by dismissing Caldwell’s § 1983

action pursuant to § 1915(e)(2)(B)(ii). Caldwell did not allege sufficient facts to

show that Judge Downs and Judge Shoob are not entitled to absolute judicial

immunity and, further, the suit is barred by the statute of limitations. The district

court’s dismissal of her complaint made her motion to transfer moot, so we need

not discuss that here.

      AFFIRMED.




                                           7